



NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
TAKE-TWO INTERACTIVE SOFTWARE, INC.
2017 STOCK INCENTIVE PLAN
(Last Updated September 2017)
W I T N E S S E T H:
WHEREAS, Take-Two Interactive Software, Inc. (the “Company”) has adopted the
Take-Two Interactive Software, Inc. 2017 Stock Incentive Plan (the “Plan”), a
copy of which has been delivered to all Non-Employee Directors to whom an award
has been granted pursuant to the Plan (each, a “Participant”), which is
administered by the Compensation Committee (the “Committee”) of the Company’s
Board of Directors (the “Board”);
WHEREAS, pursuant to Section 6 of the Plan, the Committee may grant to
Non-Employee Directors shares of Restricted Stock; and
WHEREAS, the Restricted Stock granted to the Participant hereunder are to be
subject to certain restrictions prior to the vesting thereof.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Grant of Restricted Stock. Subject to the restrictions, terms and conditions
of this Agreement, and effective as of the date (the “Grant Date”) set forth in
a separate written communication from the Company to the Participant
(the “Notice of Equity Grant”), the Company has granted to the Participant a
certain number of Restricted Stock. The number of shares of Restricted Stock
granted to the Participant is set forth on the Fidelity website identified in
the Notice of Equity Grant. If the Participant is a new director, to the extent
required by law, the Participant shall pay to the Company the par value ($0.01)
for each share of Restricted Stock awarded to the Participant simultaneously
with the execution of this Agreement. Pursuant to Sections 2, 3(c) and 3(d)
hereof, the Restricted Stock are subject to certain transfer restrictions and
possible risk of forfeiture.
2.    Restrictions on Transfer. The Participant shall not sell, transfer,
pledge, hypothecate, assign or otherwise dispose of the Restricted Stock, except
as set forth in the Plan or this Agreement. Any attempted sale, transfer,
pledge, hypothecation, assignment or other disposition of the Restricted Stock
in violation of the Plan or this Agreement shall be void and of no effect and
the Company shall have the right to disregard the same on its books and records
and to issue “stop transfer” instructions to its transfer agent.
3.    Restricted Stock.
(a)    Retention of Certificates. Promptly after the date of this Agreement, the
Company shall issue stock certificates representing the Restricted Stock unless
it elects to recognize such ownership through book entry or another similar
method pursuant to Section 8 herein. The stock certificates shall be registered
in the Participant’s name and shall bear any legend required under the Plan or
Section 4(a) of this Agreement. Unless held in book entry form, such stock
certificates shall be held in custody by the Company (or its designated agent)
until the restrictions thereon shall have lapsed. Upon the Company’s request,
the Participant shall deliver to the Company a duly signed stock power, endorsed
in blank, relating to the Restricted Stock. If the Participant receives a stock
dividend or extraordinary cash dividend on the Restricted Stock or the shares of
Restricted Stock are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Stock
(other than regular cash dividends on and after the date of this Agreement) or
representing a distribution or return of capital upon or in respect of the
Restricted Stock or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Stock, or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
Participant in respect of the Restricted Stock (collectively “RS Property”), the
Participant will also immediately deposit with and deliver to the Company any of
such RS Property, including any certificates representing shares duly endorsed
in blank or accompanied by stock powers duly executed in blank, and such RS
Property shall be subject to the same restrictions, including that of this
Section 3(a), as the Restricted Stock with regard to which they are issued and
shall herein be encompassed within the term “Restricted Stock.”
(b)    Rights with Regard to Restricted Stock. The Participant will have the
right to vote the Restricted Stock, subject to Section 21(a) of the Plan, to
receive and retain any dividends payable to holders of Stock (also referred to
herein as the “Shares”) of record on and after the transfer of the Restricted
Stock (although such dividends shall be treated, to the extent required by
applicable law, as additional compensation for tax purposes if paid on
Restricted Stock and stock dividends will be subject to the restrictions
provided in Section 3(a)), and to exercise all other rights, powers and
privileges of a holder of Stock with respect to the Restricted Stock set forth
in the Plan, with the exceptions that: (i) the Participant will not be entitled
to delivery of the stock certificate or certificates representing the Restricted
Stock until after the Vesting Date (as defined below); (ii) the Company (or its
designated agent) will retain custody of the stock certificate or certificates
representing the Restricted Stock and the other RS Property prior to the Vesting
Date; (iii) no RS Property shall bear interest or be segregated in separate
accounts prior to the Vesting Date; and (iv) the Participant may not sell,
assign, transfer, pledge, exchange, encumber or dispose of the Restricted Stock
prior to the Vesting Date.
(c)    Vesting.
(i)    The Restricted Stock shall become vested and cease to be Restricted
Stock, and accordingly, the restrictions contained in Sections 2, 3(a) and 3(b)
shall no longer apply (but the Shares shall remain subject to Section 5) on the
first anniversary of the Grant Date (the “Vesting Date”); provided that the
Participant has not had a Termination at any time prior to the Vesting Date.
(ii)    There shall be no proportionate or partial vesting in the periods prior
to the Vesting Date and all vesting shall occur only on the Vesting Date;
provided that no Termination has occurred prior to such date.
(iii)    In the event (x) of a Change in Control; (y) the Participant ceases to
be a member of the Board for any of the following reasons: (1) the Participant
runs for re-election as a director at an annual meeting of the Company’s
stockholders and is not re-elected or (2) the Participant is willing to stand
for re-election at an annual meeting of the Company’s stockholders and is not
nominated by the Board to run for re-election; or (z) of the Participant’s death
or Disability, in each case, prior to the Vesting Date, then all unvested shares
of Restricted Stock shall immediately vest upon the happening of any such event.
(iv)    When any shares of Restricted Stock become vested, the Company shall
promptly issue and deliver, unless the Company is using a book entry or similar
method pursuant to Section 8, in which case the Company shall, upon the
Participant’s request, promptly issue and deliver, to the Participant a new
stock certificate registered in the name of the Participant for such Shares
without the legend set forth in Section 4(a) hereof and deliver to the
Participant such Shares and any related other RS Property (all of which is
included in the term Restricted Stock), in each case, free of all liens, claims
and other encumbrances (other than those created by the Participant), subject to
applicable withholding taxes.
(d)    Termination. Except as set forth in Section 3(c)(iii) or unless otherwise
provided in a Participant Agreement in effect on the date hereof, upon a
Termination for any reason the Participant shall forfeit to the Company, without
compensation, other than repayment of any par value paid by the Participant for
such Shares (if any), any and all Restricted Stock (but no vested Shares) and RS
Property.
(e)    Withholding. The Participant shall be solely responsible for all
applicable foreign, federal, state, provincial and local taxes with respect to
the Restricted Stock; provided, however, that at any time the Company is
required to withhold any such taxes, the Participant shall pay, or make
arrangements to pay, in a manner satisfactory to the Company, an amount equal to
the amount of all applicable federal, state and local or foreign taxes that the
Company is required to withhold at any time. In the absence of such
arrangements, the Company or one of its Affiliates shall have the right to
withhold such taxes from any amounts payable to the Participant, including, but
not limited to, the right to withhold Shares otherwise deliverable to the
Participant hereunder. In addition, any statutorily required withholding
obligation may be satisfied, as determined in the Committee’s sole discretion,
in whole or in part, at the Participant’s election, in the form and manner
prescribed by the Committee, by delivery of Stock to the Company (including
Shares issuable under this Agreement) equal to the statutorily required
withholding obligation.
(f)    Section 83(b). If the Participant properly elects (as permitted by
Section 83(b) of the Code) within 30 days after the Grant Date of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the fair market value of all or a portion of such Restricted Stock, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the applicable Restricted Stock.
If the Participant shall fail to make such payment, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the rights set forth in Section 3(e) hereof. The Participant acknowledges that
it is the Participant’s sole responsibility, and not the Company’s, to file
timely and properly the election under Section 83(b) of the Code and any
corresponding provisions of state tax laws if the Participant elects to utilize
such election.
(g)    Delivery Delay. The delivery of any certificate representing the Shares
or other RS Property may be postponed by the Company for such period as may be
required for it to comply with any applicable foreign, federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such Shares shall constitute a
violation by the Participant or the Company of any provisions of any applicable
foreign, federal or state law or of any regulations of any governmental
authority or any national securities exchange.
4.    Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the following legends:
(a)    “The anticipation, alienation, attachment, sale, transfer, assignment,
pledge, encumbrance or charge of the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of the Take-Two
Interactive Software, Inc. (the “Company”) 2017 Stock Incentive Plan (as the
same may be amended or supplemented from time to time, the “Plan”) and an
agreement entered into between the registered owner and the Company evidencing
the award under the Plan. Copies of such Plan and agreement are on file at the
principal office of the Company.”
(b)    Any legend required to be placed thereon by applicable blue sky laws of
any state.
Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the Vesting Date.
5.    Securities Representations. The Restricted Stock is being issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant.
By accepting the Restricted Stock, the Participant will be deemed to have
acknowledged, represent and warrant that:
(a)    the Participant has been advised that the participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act, currently
or at the time the Participant desires to sell the Shares following the vesting
of the Restricted Stock, and in this connection the Company is relying in part
on the Participant’s representations set forth in this section.
(b)    if the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Shares must be held indefinitely unless an exemption
from any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
such Shares and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).
(c)    if the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that the exemption from
registration under Rule 144 will not be available unless (i) a public trading
market then exists for the Stock, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.
6.    No Obligation to Continue Service. This Agreement is not an agreement of
employment or consulting services. This Agreement does not guarantee that the
Company or its Affiliates will retain, or continue to retain the Participant as
a director or in any other capacity during the entire, or any portion of the,
term of this Agreement, including but not limited to any period during which the
Restricted Stock is outstanding, nor does it modify in any respect the Company
or its Affiliate’s right to terminate or modify the Participant’s service or
compensation.
7.    Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, Shares and property provided for herein, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof. Nevertheless, the Participant shall, if so requested
by the Company, execute and deliver to the Company all such instruments as may,
in the judgment of the Company, be advisable for the purpose.
8.    Uncertificated Shares. Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal or state law, the Company may issue
the Restricted Stock in the form of uncertificated shares. Such uncertificated
shares of Restricted Stock shall be credited to a book entry account maintained
by the Company (or its designee) on behalf of the Participant. If thereafter
certificates are issued with respect to the uncertificated shares of Restricted
Stock, such issuance and delivery of certificates shall be in accordance with
the applicable terms of this Agreement.
9.    Rights as a Stockholder. The Participant shall have all rights of a
stockholder with respect to the Restricted Stock, except with respect to the
right to transfer any shares of Restricted Stock prior to the Vesting Date or
except as otherwise specifically provided for in this Agreement or the Plan.
10.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. By accepting
the Restricted Stock, the Participant will be deemed to have acknowledged
receiving and reading a copy of the Plan and agreeing to comply with it, this
Agreement and all applicable laws and regulations. Capitalized terms in this
Agreement that are not otherwise defined shall have the same meaning as set
forth in the Plan. If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
This Agreement and the Plan contain the entire understanding of the parties with
respect to the subject matter hereof and supersede any prior agreements between
the Company and the Participant with respect to the subject matter hereof.
11.    Notices. Any notice or communication given hereunder (each a “Notice”)
shall be in writing and shall be sent by personal delivery, by courier or by
United States mail (registered or certified mail, postage prepaid and return
receipt requested), to the appropriate party at the address set forth below:
If to the Company, to:
Take-Two Interactive Software, Inc.

622 Broadway

New York, New York 10012

Attention: General Counsel

Facsimile: 646-536-2923
If to the Participant, to the address for the Participant on file with the
Company;
or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party. Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).
12.    Acceptance. Unless the Participant renounces the Restricted Stock by
completing and returning the form of renunciation attached hereto as Exhibit A
within 60 days from the date the Participant receives this Agreement (or such
other period as the Committee shall provide), the Participant will be deemed to
have accepted the Restricted Stock on the sixtieth day from the date the
Participant receives this Agreement (or such other period as the Committee shall
provide). If the Participant renounces the Restricted Stock in accordance with
the preceding sentence, this Agreement shall be null and void ab initio and this
award of Restricted Stock shall not be valid.
13.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
14.    Arbitration. All disputes and claims of any nature that the Participant
(or the Participant’s transferee or estate) may have against the Company arising
out of or in any way related to the Plan or this Agreement must be submitted
solely and exclusively to binding arbitration in accordance with the
then-current employment arbitration rules and procedures of the American
Arbitration Association (AAA) to be held in New York, New York. All information
regarding the dispute or claim and arbitration proceedings, including any
settlement, shall not be disclosed by the Participant or any arbitrator to any
third party without the written consent of the Company, except with respect to
judicial enforcement of any arbitration award. Any arbitration claim must be
brought solely in the Participant’s (or the Participant’s transferee’s or
estate’s) individual capacity and not as a claimant or class member (or similar
capacity) in any purported multiple-claimant, class, collective, representative
or similar proceeding, and the arbitrator may not permit joinder of any multiple
claimants and their claims without the express written consent of the Company.
Any arbitrator selected to adjudicate the claim must be knowledgeable in the
industry standards and practices, and, by signing this Agreement, the
Participant will be deemed to agree that any claims pursuant to the Plan or this
Agreement is inherently a matter involving interstate commerce and thus,
notwithstanding the choice of law provision included herein, the Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision. The arbitrator shall not be permitted to award any
punitive or similar damages, but may award attorney’s fees and expenses to the
prevailing party in any arbitration. Any decision by the arbitrator shall be
binding on all parties to the arbitration.
15.    Amendment. The Board or the Committee may, subject to the terms of the
Plan, at any time and from time to time amend, in whole or in part, any or all
of the provisions of this Agreement and may also suspend or terminate this
Agreement subject to the terms of the Plan. Except as otherwise provided in the
Plan, no modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing by the party against whom it is sought to be
enforced.
16.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
(b)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(c)    Although the Company makes no guarantee with respect to the tax treatment
of the Restricted Stock, the award of Restricted Stock pursuant to this
Agreement is intended to be exempt from Section 409A of the Code. With respect
to any dividends and other RS Property, however, this Agreement is intended to
comply with the applicable requirements of Section 409A of the Code relating to
“short-term deferrals” thereunder, and shall be limited, construed and
interpreted in a manner so as to comply therewith.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.
TAKE-TWO INTERACTIVE SOFTWARE, INC.


By:     

    Name:

    Title:

    Date:


        

    (Participant)
Date:     
(d)    

EXHIBIT A
FORM OF RENUNCIATION
I, the undersigned, being the Participant mentioned in the Notice of Equity
Grant, renounce the Restricted Stock granted to me by that notice and the
Restricted Stock Agreement.




……………………………………….. …./…./……….
Signature (Participant) Date


Name ...............................................................…………………………
Address ...............…...........................................…………………………
     .................................................….........…………………………





